Citation Nr: 0111365	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  99-17 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as an undiagnosed illness.

2.  Whether new and material evidence has been submitted to 
reopen claims of entitlement to service connection for major 
affective disorder, depression and/or bipolar disorder, to 
include as an undiagnosed illness manifested by depression 
and/or sleep problems, headaches, diarrhea, and/or dizziness.

3.  Entitlement to service connection for disability of the 
large and small intestine and/or stomach, to include as an 
undiagnosed illness manifested by diarrhea.

4.  Entitlement to service connection for an undiagnosed 
illness manifested by urinary frequency and incontinence.

5.  Entitlement to service connection for an undiagnosed 
illness manifested by cold flashes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active military service from August 1985 to 
March 1992.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Phoenix, Arizona.

The Board notes that in addition to the matters set out on 
the first page of this decision, the veteran perfected an 
appeal with respect to the RO's denial of VA compensation 
benefits for "Gulf War Syndrome" generally.  He has 
withdrawn that portion of his appeal.  See 38 C.F.R. § 20.204 
(2000).  

The Board also notes that the veteran did not appeal the RO's 
June 1999 denial of service connection for allergic rhinitis, 
or for left upper and lower extremity numbness/tingling, 
claimed as an undiagnosed illness.  Accordingly, such matters 
are not within the Board's jurisdiction and will be discussed 
no further herein.  See 38 U.S.C.A. §§ 7104, 7105 (West 
1991).  

Although the Board has the obligation to assess its 
jurisdiction, it must consider whether doing so in the first 
instance is prejudicial to the appellant.  VAOPGCPREC 9-99, 
64 Fed. Reg. 52376 (1999); cf. Marsh v. West, 11 Vet. App. 
468 (1998); see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this instance the matters in question have not 
been certified for appeal and there is no indication that the 
veteran has been informed or is otherwise of the belief that 
such matters are in appellate status.

The Board acknowledges receipt of additional medical evidence 
since the last supplemental statement of the case.  To the 
extent such may be relevant to the matters decided herein, 
the veteran has waived his right to initial RO consideration 
of such.  See 38 C.F.R. § 20.1304(c) (2000).

The matter of entitlement to service connection on a de novo 
basis for major affective disorder, depression and/or bipolar 
disorder, to include as an undiagnosed illness manifested by 
depression and/or sleep problems, is addressed in the remand 
portion of this decision.

In accordance with the United States Court of Appeals for 
Veterans Claims ruling in Barnett v. Brown, 8 Vet. App. 1 
(1995), the Board is obligated to address the issue of new 
and material evidence regardless of whether the RO based its 
determination on that issue.  Hence, the Board will proceed 
with a determination of whether new and material evidence has 
been submitted to reopen claims of entitlement to service 
connection for disabilities manifested by a sleep disorder, 
headaches, diarrhea and/or dizziness, and for respiratory 
disability variously diagnosed.


FINDINGS OF FACT

1.  The veteran served in the Persian Gulf theater of 
operations.

2.  The competent and probative evidence shows that the 
veteran does not have hypertension or disability manifested 
by such.

3.  In a decision dated in November 1995, the RO denied 
service connection for disabilities manifested by diarrhea 
and dizziness, and for borderline obstructive airways disease 
and/or other pulmonary disorder.  The RO properly notified 
the veteran of those determinations; he did not appeal.

4.  In a decision dated in November 1996, the RO denied 
service connection for disability manifested by a sleep 
disorder and/or headaches.  The RO properly notified the 
veteran of that determination; he did not appeal.

5.  Evidence submitted subsequent to the November 1995 and 
November 1996 RO rating decisions bears directly and 
substantially upon the matters of entitlement to service 
connection for disabilities manifested by a sleep disorder, 
headaches, diarrhea and/or dizziness and upon the matter of 
entitlement to service connection for obstructive airways 
disease/other pulmonary disease.  Such evidence includes that 
which is neither cumulative or redundant, and which is so 
significant that it must be considered in order to fairly 
decide the merits of the claims.

6.  The veteran exhibits objective indications of chronic 
disability manifested by diarrhea, which cannot be attributed 
to any known clinical diagnosis.

7.  The competent and probative evidence indicates the 
veteran has asthma/reactive airways disease, related to 
active military service.

8.  The competent and probative evidence indicates that any 
indications of lung scarring result in no disability and that 
other than asthma the veteran has no pulmonary disorders 
related to active military service.

9.  The competent and probative evidence dissociates the 
veteran's complaints of urinary frequency and incontinence 
from active service.

10.  The veteran exhibits objective indications of chronic 
disability manifested by headaches and dizziness, which first 
became manifest during active service and which cannot be 
attributed to any known clinical diagnosis.

11.  The competent and probative evidence shows the veteran 
has no disability manifested by cold flashes.


CONCLUSIONS OF LAW

1.  Hypertension, or disability manifested thereby, was not 
incurred in or aggravated during active military service and 
may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131 (West 1991 
& Supp. 2000); Veterans Claims Assistance Act (VCAA) of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.317 (2000).

2.  New and material evidence has been received to warrant 
reopening claims of entitlement to service connection for 
disabilities manifested by a sleep disorder, headaches, 
diarrhea and/or dizziness and entitlement to service 
connection for obstructive airways disease/other pulmonary 
disease.  38 U.S.C.A. §§ 5104, 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 3.156(a), 22.003 (2000).

3.  An undiagnosed illness manifested by diarrhea was 
incurred as a result of active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1117, 1131; VCAA of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.317.

4.  Reactive airways disease/asthma was incurred in active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1117, 1131; Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.317.

5.  Respiratory mycosis of the lung and/or pulmonary disease 
other than reactive airways disease/asthma was not incurred 
in or aggravated by active military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131; VCAA of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.317.

6.  An undiagnosed illness manifested by urinary frequency 
and incontinence was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1117, 1131; VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317.

7.  An undiagnosed illness manifested by headaches and 
dizziness was incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131; 
VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317.

8.  An undiagnosed illness manifested by cold flashes was not 
incurred as a result of active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1117, 1131; VCAA of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.317.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A service enlistment examination report, dated in November 
1984, shows a blood pressure of 90/60, without note of 
hypertension, headaches, dizziness, urinary or bowel 
complaints and without note of disability other than pes 
planus.  The veteran denied having or having had asthma.  No 
disabilities were noted at the time of periodic examination 
completed in November 1986.  Blood pressure was 110/76 at 
that time.  In June 1987, he complained of chest pain of two 
years' duration.  He reported having been told it was a 
muscle spasm.  He denied shortness of breath and no cardiac 
irregularities were noted.  Later testing was indicative of 
brachycardia.  The lungs were clear to examination and no 
cardiac diagnosis was offered.  The impression was 
musculoskeletal pain.  He was further evaluated in July 1987 
for sinus brachycardia; at that time his blood pressure was 
120/70.  There was no evidence of cardiac abnormality.  

In January 1988 he was treated for a chest cold and in 
February 1989 he was treated for a viral syndrome.  Service 
records reflect complaints of dizziness in February 1990, 
along with nausea and lightheadedness; the impression was 
viral syndrome.

The veteran served in Southwest Asia from June 8, 1991 to 
September 3, 1991.  

Service medical records dated in October 1991 reflect the 
veteran presented with a blood pressure of 122/80.  He 
complained of the "room moving around" infrequently over 
three days' time.  Differential diagnoses included viral 
labyrinthitis.  A report of chest X-ray dated in March 1992 
shows no acute cardiopulmonary abnormality.  At the time of 
his discharge medical history, the veteran reported having or 
having had dizziness or fainting spells, chest pain, possible 
cardiac problems, sinusitis, frequent and painful urination, 
depression or excessive sleeping and trouble sleeping.  The 
accompanying report of medical examination notes no 
disabilities.  The veteran's blood pressure was 120/90 at 
that time.  Service records include note of his use of 
alcohol and marijuana, both during and prior to service.

In March 1992, the RO received a claim for VA benefits based 
on complaints of chest pain/pressure since in or around 1986.  
The veteran reported no post-service treatment.  By rating 
decision dated in April 1992, the RO denied entitlement to 
service connection for costochondritis, claimed by the 
veteran as chest pain.  The RO notified the veteran of that 
decision by letter dated in May 1992; he did not appeal.

In July 1992 the veteran presented as an outpatient at a VA 
facility after a work-related examination revealed deficient 
pulmonary function testing.  Evidence in the claims file 
reveals the report of such work-related examination was 
requested and that such is not available.  In July 1992 the 
veteran reported exposure to burning oil fires in Kuwait.  He 
denied second-hand smoke at home and denied a history of 
exposure to valley fever or tuberculosis.  VA pulmonary 
function testing (PFT) in September 1992 showed obstructive 
airways disease and a physician's diagnosed asthma.  Chest X-
rays of the heart and lungs were normal.

Of record is a Persian Gulf examination conducted in November 
1994.  The veteran complained of difficulty sleeping, 
headaches, diarrhea and asthma.  Examination revealed an 
expiratory wheeze; the impression was asthma.  He was noted 
to be a non-smoker, without childhood illnesses.  No 
cardiovascular disease, endocrine disease or urinary/bowel 
disease or disease process was identified.  X-rays in 
November 1994 showed a normal heart and lung markings 
indicative of possible effects of hyperaeration and crowding.

In February 1995, the RO received a claim for VA benefits for 
pulmonary problems, weight loss, dizziness, sweats and 
nausea, claimed as "due to smoke."

A VA outpatient record dated in February 1995 identifies the 
veteran as a new patient without complaints.  It was noted 
that he was still having problems with headaches, sometimes 
with blurred vision, and that he had on-and-off dizziness.  

In February 1995, the veteran presented for VA examinations.  
In connection with a general medical examination, he reported 
he was well until serving in the Persian Gulf.  He stated 
that during three months in Kuwait there were oil fires and 
he developed symptoms of a skin rash, shortness of breath, 
nausea and diarrhea.  He indicated that the symptoms had 
persisted, with partial abatement.  He specifically stated 
that the nausea had ceased, but he had diarrhea once a week.  
He indicated his weight was stable.  He also complained of 
constant sweating, and occasional dizziness.  The VA examiner 
noted that a chest x-ray showed blockage.  The veteran 
complained of exertional dyspnea and fatigue, as well as a 
productive cough in the mornings.

The general medical examiner noted that the veteran appeared 
well and in no acute distress.  His head, ears, eyes nose and 
throat were unremarkable.  His blood pressure was 124/70 with 
a regular sinus rhythm and without murmurs.  A report of 
electrocardiogram (ECG) shows a marked sinus bradycardia.  
His lungs were clear.  The examiner noted some expiratory 
wheezing with forced expiration.  The abdomen was soft 
without masses or tenderness.  The impression was reactive 
airways disease following oil smoke exposure in Kuwait.  



The examiner recommended a chest X-ray and PFT.  PFT results 
indicated borderline obstructive airways disease.  X-rays 
showed a normal heart, but some prominent pulmonary markings 
on the left lung base, with the comment that such may be 
secondary to the effects of hyperaeration and crowding.

In April 1995, the veteran complained of headaches, dizzy 
spells and poor sleep, stating such were related to the 
military.  A VA outpatient report dated in June 1995 reflects 
the veteran's complaints of dizziness and lightheadedness.  
At that time he was diagnosed with mild headaches.  In August 
he continued to complain of headaches.  In November 1995 
blood pressure was 150/73.  He was advised to change his 
eating habits.  

In a rating decision dated in November 1995, the RO denied 
entitlement to service connection for undiagnosed illnesses 
manifested by weight loss, a rash, diarrhea, obstructive 
airways disease, a pulmonary disorder, dizziness, sweats and 
nausea.  

In a rating decision dated in November 1996, the RO denied 
service connection for headaches and a sleep disorder and 
confirmed the prior denial of conditions to include diarrhea, 
a pulmonary condition and dizziness.

A VA outpatient record dated in June 1998 indicates a blood 
pressure of 140/78.  The veteran reported problems with 
wheezing, almost every day.  Alcohol and drug abuse, to 
include cocaine, was noted.  The physician noted the veteran 
was a nonsmoker, with respect to tobacco, but had used crack 
cocaine daily up until May 1998.  A chest X-ray in June 1998 
showed no evidence of active pulmonary disease.  

By letter dated in September 1998, the RO advised the veteran 
of the previous denial of service connection for asthma, and 
of the need for new and material evidence to reopen that 
claim.  

In January 1999, the RO received records of private 
treatment, that include note of treatment for psychiatric 
symptomatology and for detoxification due to alcohol and drug 
use.  In June 1997 the veteran reported diarrhea, denied 
chest pain, denied dysuria or polyuria, and denied headaches.  
His blood pressure was 140/82.  Clinical evaluation resulted 
in diagnoses of asthma; allergies; diarrhea secondary to 
withdrawal; substance abuse; and alcohol abuse.  A 
hospitalization report, from October to November 1996, 
includes note of a history of exposure to some environmental 
contaminant during Desert Storm with resulting recurrent 
headaches.  

The hospital report also notes dizziness that had been an 
ongoing problem since service.  During hospitalization, drug 
screens were positive.  Physical examination during that time 
includes the veteran's denial of tobacco smoking.  The 
examination report notes a blood pressure of 147/58.  The 
lungs were clear to auscultation and percussion.  The 
diagnoses were headaches and dizziness which had been ongoing 
problems for the veteran since the Gulf War; chest 
congestion, cough; rule out hypothyroidism, and substance 
abuse.  

A June 1997 report of private psychiatric evaluation includes 
note of the veteran's cocaine and marijuana use, as well as 
alcohol.  The physician noted the veteran's extensive 
detoxification history, with report of shakes and sweats 
related thereto.  He reported being sober for the four-to-six 
months prior to examination.  He did not report any 
particular medical problems at that time.  He did indicate 
some breathing difficulties because of his use of crack 
cocaine.  He also reported smoking cigarettes.  

In April 1999, the veteran reported for a VA general medical 
examination.  The claims file was reviewed.  The examiner 
noted his complaint of shortness of breath, and opined such 
sounded like asthma.  The examiner also noted a dry cough, 
with sputum production in the morning, and that the veteran 
had been informed of spots on his lung.  The examiner 
acknowledged a note of pulmonary mycosis, and discussed that 
such were presumed to be old scars from coccidioidomycosis, 
which would not be clinically significant.  

The examiner stated that an "alternative possibility was 
that since he was stationed in various histoplasmosis regions 
while in the service, perhaps these were scars of 
histoplasmosis, which was generally unrecognized and, of 
course, went on to complete healing, leaving no residual 
other than scars."

The general medical examiner continued to note the veteran's 
complaints of diarrhea since in the Persian Gulf, without any 
weight loss, and his complaint of urinary symptoms such as 
nocturia.  The examiner noted that urologic evaluation had 
not shown the etiology of such.

At the time of the general medical examination, the veteran's 
blood pressure was 128/94.  Respiratory excursions were 
normal by inspection.  With deep breathing there were 
diffuse, mild expiratory wheezes.  There was right upper 
quadrant tenderness.  Otherwise, the abdomen was non-tender 
and bowel sounds were normal.  The impressions included the 
following:  Asthma, mild (reactive airways disease); Chronic 
mild diarrhea (one day a week), but sometimes with some 
incontinence; Urinary frequency and incontinence of unknown 
etiology; Headache, dizziness, insomnia to be evaluated by 
Psychiatrist and Neurologist; and, the examiner's note "I 
suspect the respiratory mycosis is just the scars of a 
previous coccidioidomycosis or histoplasmosis, which would 
not have any clinical significance."

The results of blood and chemistry testing, as well as a 
barium enema, upper gastro-intestinal series, and 
sigmoidoscopy were negative.

Also in April 1999, the veteran reported for neurologic 
examination for evaluation of headaches and dizzy spells.  
The examiner noted his headaches had begun while he was in 
the service, getting worse after discharge.  The veteran 
described such as of sudden onset involving the whole of his 
head, with approximately a 5/10 pain level, occurring 
anywhere from two-to-three times per week to once a month and 
lasting approximately an hour.  He reported seeking no 
treatment and denied any nausea or vomiting; he claimed 
photophobia and phonophobia.  

He also reported a second type of headache, which consists of 
a dull pain behind his left ear, not associated with any 
nausea and vomiting, but associated with scalp tenderness, 
occurring approximately once per month and lasting one-to-two 
days.  He reported a history of a rock striking him behind 
that ear in childhood with no loss of consciousness.

The veteran also reported dizziness/lightheadedness when 
standing up too fast, starting in service.  He reported 
trouble with frequency of urination and urgency but not 
incontinence.  Bowel function was reported as okay except for 
diarrhea.  He also complained of cold flashes and sensitivity 
to cold.  The examiner noted that the veteran's thyroid 
functions were checked on March 4, 1999, and testing was 
normal.

After examination the impressions were, in pertinent part, 
headaches, undiagnosed; and undiagnosed illness manifested by 
dizziness.  The examiner also stated that the veteran's 
thyroid functions were normal, and that with respect to his 
complaint of cold flashes, no further work-up was indicated.

In April 1999, the veteran presented for urinary evaluation.  
The examiner noted his complaints of urinary frequency, with 
occasional slight leakage, but without the use of pads.  He 
admitted to alcohol and drug abuse in the past and, to a 
certain extent, at the present time.  He stated he could not 
afford to use crack cocaine anymore.  The veteran denied 
bowel difficulties.  The impression was some frequency and 
urgency of urination, most likely on the basis of drug use.

In May 1999, the RO received VA outpatient records.  A note 
dated in April 1999 includes the veteran's report that he had 
been told of hardening of the arteries, shown in his chest X-
ray.  His blood pressure was 125/80 at the time of the 
examination.  The impression was musculoskeletal chest and 
back pain.  

In October 1999, the veteran testified before an RO Hearing 
Officer.  He indicated that no physician had ever diagnosed 
him with hypertension, and that he was taking no medication 
for hypertension, only that his blood pressure was 
unbalanced.  Transcript at 3-4.  

The veteran testified that he had diarrhea on average three 
times a week, several times per day, and that no one had 
related it to service.  Transcript at 7-8.  Relevant to 
asthma, the veteran indicated he had been told by physicians 
that his lung problems could have developed from the 
military.  Transcript at 9-10.  He reported frequency of 
urination, but denied taking medication for such and then 
indicated physicians did not know what was wrong with him.  
Transcript at 12-13.  He described headaches three or four 
times a week associated with dizzy spells, faintness and 
fatigue, for which he was taking medication.  Transcript at 
14.  He also reported having cold flashes several times 
daily, even if it were hot outside.  Transcript at 17.  
Pertinent to his pulmonary problems he indicated the 
potential that an employment test was available.  He also 
denied having ever smoked.  Transcript at 25-26.  


Criteria

Duty to Assist

The law provides that upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of that notice, the 
Secretary shall indicate which portion of that information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary, in accordance with 
section 5103A of this title and any other applicable 
provisions of law, will attempt to obtain on behalf of the 
claimant.  VCAA of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. § 5103).

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

The law further provides that the Secretary may defer 
providing assistance pending the submission by the claimant 
of essential information missing from the application.  VCAA 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. § 5103A(a)(1)-
(3)).  

Governing law now specifically provides that the duty to 
assist includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  

The notification must identify the records the Secretary is 
unable to obtain; explain the efforts that the Secretary made 
to obtain those records; and, describe any further action to 
be taken by the Secretary with respect to the claim.  VCAA of 
2000, (to be codified at 38 U.S.C.A. § 5103A(b)(1), (2)).  
The law further states that whenever the Secretary attempts 
to obtain records from a Federal department or agency under 
this subsection or subsection (c), the efforts to obtain 
those records shall continue until the records are obtained 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  VCAA of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified as amended at 
38 U.S.C. § 5103A(b)(3)).  

Current law more specifically provides that the assistance 
provided by the Secretary shall include obtaining the 
following records if relevant to the claim:  

(1) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to active military, naval, or air 
service that are held or maintained by a governmental 
entity.
  
(2) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those 
records.
  
(3) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain.

VCAA of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified as amended at 38 U.S.C. 
§ 5103A(c)).  

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  VCAA of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified as 
amended at 38 U.S.C. § 5103A(d)).  

Service Connection

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 U.S.C.A. § 1132 
(West 1991), 38 C.F.R. § 3.304(b) (2000).  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases become manifest to a degree of 10 percent within one 
year from the date of termination of such service, such 
diseases shall be presumed to have been incurred in service, 
even though there is no evidence of such diseases during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For service members who served in the Southwest Asia theater 
of operations during the Persian Gulf War who exhibit 
objective indications of chronic disability manifested by one 
or more specific signs or symptoms, such disability may be 
service connected provided that it became manifest during 
active service in the Southwest Asia theater of operations or 
to a degree of 10 percent or more not later than December 31, 
2001; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  38 U.S.C.A. § 501(a) (West 
1991); 38 C.F.R. § 3.317(a)(1) (2000).

Implementing regulations include:

(a)(1) Except as provided in paragraph (c) of this 
section, VA shall pay compensation in accordance 
with chapter 11 of title 38, United States Code, to 
a Persian Gulf veteran who exhibits objective 
indications of chronic disability resulting from an 
illness or combination of illnesses manifested by 
one or more signs or symptoms such as those listed 
in paragraph (b) of this section, provided that such 
disability: (i) became manifest either during active 
military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later 
than December 31, 2001; and (ii)by history, physical 
examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  (2) For 
purposes of this section, "objective indications of 
chronic disability" include both "signs," in the 
medical sense of objective evidence perceptible to 
an examining physician, and other, non-medical 
indicators that are capable of independent 
verification.  (3) For purposes of this section, 
disabilities that have existed for six months or 
more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-
month period will be considered chronic.  The six-
month period of chronicity will be measured from the 
earliest date on which the pertinent evidence 
establishes that the signs or symptoms of the 
disability first became manifest....

(b) For the purposes of paragraph (a)(1) of this 
section, signs or symptoms which may be 
manifestations of undiagnosed illness include, but 
are not limited to: (1) fatigue (2) signs or 
symptoms involving skin (3) headache (4) muscle pain 
(5) joint pain (6) neurologic signs or symptoms (7) 
neuropsychological signs or symptoms (8) signs or 
symptoms involving the respiratory system (upper or 
lower) (9) sleep disturbances (10) gastrointestinal 
signs or symptoms (11) cardiovascular signs or 
symptoms (12) abnormal weight loss (13) menstrual 
disorders.  (c) Compensation shall not be paid under 
this section: (1) if there is affirmative evidence 
that an undiagnosed illness was not incurred during 
active military, naval, or air service in the 
Southwest Asia theater of operations during the 
Persian Gulf War; or (2) if there is affirmative 
evidence that an undiagnosed illness was caused by a 
supervening condition or event that occurred between 
the veteran's most recent departure from active duty 
in the Southwest Asia theater of operations during 
the Persian Gulf War and the onset of the illness; 
or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs....

38 C.F.R. § 3.317.

Finality and Reopening Claims

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2000).  Absent appeal, 
a decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification in accordance 
with 38 U.S.C.A. § 5104 (West 1991).  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (2000).

A final and binding decision shall not be subject to revision 
on the same factual basis except as provided by regulation.  
See 38 C.F.R. § 3.105 (2000).  If new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108 
(West 1991); Hickson v. West, 12 Vet. App. 247 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans that the evidence is presumed to 
be credible was not altered by the Federal Circuit decision 
in Hodge.

Standard of Review

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  VCAA of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.


Analysis

Duty to Assist

In reaching its decisions the Board has considered the above-
cited VCAA of 2000.  The Board finds that the veteran is not 
prejudiced by its consideration of his claims pursuant to 
this new legislation insofar as VA has already met all 
obligations to him under the new law.  

Specifically, the RO has informed the veteran by its letters, 
the statement of the case, and the supplemental statement of 
the case; of the evidence needed to substantiate his claims, 
and has advised him of the evidence it has obtained and of 
any evidence the veteran himself should obtain.  Via the 
statement of the case and supplemental statement of the case, 
the RO has also advised the veteran of the laws and 
regulations pertinent to service connection and reopening 
claims, to include those particular to the veteran's 
individually claimed disabilities.  

The veteran has submitted additional evidence and waived his 
right to initial RO consideration of such.  See 38 C.F.R. 
§ 20.1304 (2000).  The claims folder reflects that there are 
no outstanding records.  Moreover, the veteran has been 
afforded relevant VA examinations, and, has been offered the 
opportunity to submit evidence and argument on the merits of 
the issues on appeal, to include in connection with his 
October 1999 hearing, and has done so.

The Board finds that these efforts have resulted in 
compliance with the notice and duty to assist requirements of 
current law and that the record contains ample medical 
evidence upon which to complete adjudication of the claims 
discussed herein below.  See VCAA of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
at 38 U.S.C. § 5103A).  Under the law, no further assistance 
is required prior to adjudication of these claims.  A remand 
for adjudication by the RO would thus serve only to further 
delay resolution of the veteran's claims.  





New and Material Evidence

First, the Board notes that, in Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998), the Federal Circuit held that the Court 
erred in adopting the "material evidence" test articulated 
in Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Hodge, 155 
F.3d at 1363-64.  

In light of the holding in Hodge, the Board will analyze the 
evidence submitted in the instant case according to the 
standard articulated in 38 C.F.R. § 3.156(a).  In view of the 
fact that the Court has held in Fossie v. West, 12 Vet. App. 
1 (1998), that the standard articulated in 38 C.F.R. § 
3.156(a) is less stringent than the one previously announced 
in Colvin, and further in view of the fact that the RO 
appears to have denied the veteran's claims on the merits 
without benefit of the presumption of credibility, the Board 
determines that no prejudice will result to the veteran by 
the Board's consideration of the pertinently discussed claims 
based on materiality herein.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

Next the Board notes that the November 1995 and November 1996 
rating decisions, absent the veteran's appeal, became final.  
See 38 C.F.R. §§ 20.200, 20.302, 20.1103.  However, since 
that time the report of VA examinations conducted in April 
1999 have been associated with the claims file.  

Such evidence is clearly pertinent to the matters is question 
and must be considered to fairly decide the merits of the 
matters of entitlement to service connection for disabilities 
manifested by a sleep disorder, headaches, diarrhea and/or 
dizziness and upon the matter of entitlement to service 
connection for obstructive airways disease/other pulmonary 
disease.  As such, those claims are reopened and will be 
further discussed in the analysis to follow or the remand 
portion of the decision, as appropriate.  
38 C.F.R. § 3.156(a).


Service Connection

Hypertension

The Board first emphasizes that hypertension is itself a 
diagnosed illness and therefore cannot be claimed as an 
undiagnosed illness pursuant to 38 C.F.R. § 3.317.  See 
38 C.F.R. § 4.104, Diagnostic Code 7101 (2000).

The Board continues to note that a review of the record, to 
include VA examinations that considered the veteran's 
contention, is negative for diagnosis of hypertension.  The 
veteran himself states he has not been diagnosed with 
hypertension and takes no medications for such.  See October 
1999 Transcript.

A Note to 38 C.F.R. § 4.104, Diagnostic Code 7101 defines 
hypertension as a diastolic blood pressure of predominantly 
90 or more, and, that such must be confirmed by readings 
taken two of more times on at least three different days.  
The Court has stated that to be eligible for service 
connection for hypertension on a presumptive basis, a veteran 
must have current diastolic blood pressure readings which are 
"predominantly" over 100 within the initial post-service 
year.  See 38 C.F.R. §§ 3.307, 3.309, 4.104, Diagnostic Code 
7101; Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  

In this case, none of the competent medical evidence of 
record reflects a diastolic pressure over 100, either in 
service or thereafter.  Although the record does contain one 
reading over 90, at the time of VA examination in April 1999, 
the remaining blood pressure readings, spanning many years 
and shown in outpatient records and other examination 
reports, are consistent in showing a diastolic pressure below 
90.  Moreover, despite the one reading of 94, neither that VA 
examiner, nor any other competent medical professional has 
diagnosed hypertension.

The issue of whether the veteran currently has hypertension 
is a medical question, requiring competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The record 
does not show that he himself is competent to provide the 
requisite diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

A claim for service-connection for a disability must be 
accompanied by medical evidence which establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) ; Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  So it is in this 
case.

Diarrhea

The first documented complaints of diarrhea in the existing 
record were made in connection with VA examination in 
November 1994, after the veteran's discharge from service.  
Service records are themselves completely negative for such 
complaint, or any identified disability manifested by such.  
The November 1994 examiner arrived at no diagnostic or 
etiologic impression with respect to diarrhea.  VA 
examination in February 1995, although including note of the 
veteran's ongoing diarrhea complaints, also resulted in no 
etiologic impressions with respect to diarrhea.

The post-service evidence is clear in not associating 
diarrhea with any known clinical diagnosis.  Also, per the 
veteran's history, the evidence appears to show a frequency 
of diarrhea symptoms sufficient to warrant a compensable 
rating if service-connected by analogy to irritable colon 
syndrome under 38 C.F.R. § 4.114, Diagnostic Code 7319 
(2000).  See 38 C.F.R. § 3.317.

The evidence is in equipoise to the extent it suggests an 
etiologic relationship with substance abuse/withdrawal.  
Specifically, the post-service evidence includes note of the 
veteran's continued drug and alcohol problems, for which he 
underwent detoxification on more than one occasion; a record 
dated in June 1997 suggests diarrhea related to substance 
withdrawal.  However, other evidence in the claims file notes 
that the veteran has had diarrhea since service.  Moreover, 
recent evidence indicates the continuation of diarrhea 
symptoms despite the veteran's reported cessation from 
substance abuse.

Resolving all doubt in the veteran's favor, therefore, the 
Board finds the competent medical evidence establishes 
continuing symptoms of diarrhea that have not been attributed 
to any known clinical diagnosis and have not been dissociated 
from the veteran's Persian Gulf service.  See 38 C.F.R. 
§ 3.102 (2000); Gilbert, supra.  Thus, service connection for 
an undiagnosed illness manifested by diarrhea is granted.  
38 C.F.R. § 3.317.

Asthma

At service entrance the veteran specifically denied having or 
having had asthma and service medical records are without 
note of respiratory disease, specifically asthma.  Several 
months after discharge, however, the veteran first appeared 
for examination complaining of respiratory problems after 
such were reportedly identified in connection with his 
employment.  Asthma was diagnosed at that time and 
consistently thereafter.  

The February 1995 VA medical examiner related diagnosed 
asthma/reactive airways disease to exposure to oil smoke in 
the Persian Gulf.  Such is competent evidence of a nexus 
between a diagnosed illness and service.  See 38 C.F.R. 
§ 3.303(d); Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Although the subsequent record contains the veteran's 
reported history of breathing problems when smoking crack 
cocaine, most recently, the veteran has reported not using 
crack cocaine; his asthma has, however, continued.  Asthma 
has not been dissociated from service by any competent 
medical professional.  Accordingly, the Board finds service 
connection for such is warranted.  

Other Respiratory Disability

The claims file documents other respiratory findings, 
specifically spots on the veteran's lung from a prior mycosis 
or other such exposure.  The Board recognizes such findings 
yet emphasizes that the April 1999 VA specialist clearly 
opined that any active process has resolved, without 
residuals and without indication of current respiratory 
disability related thereto.  

The examiner specifically concluded that any diagnostic 
findings of spots, etc. were without clinical significance.  
Absent evidence of disability, there is no basis for service-
connection.  See, e.g., Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ; 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Urinary Frequency/Incontinence

The veteran claims he experiences urinary frequency on a 
daily basis, sometimes with incontinence.  He has undergone 
extensive testing and clinical evaluation for such 
complaints, to include by a specialist in April 1999.  All 
testing has been negative for a diagnosis to which such 
urinary complaints are attributable, precluding service 
connection for disability under 38 C.F.R. § 3.303.  

Moreover, the claims file includes a medical opinion that the 
veteran's urinary frequency is most likely related to his 
drug use, offered by the April 1999 VA genitourinary 
examiner.  38 C.F.R. § 3.317 specifically provides that if 
related to drug or alcohol use, symptoms of undiagnosed 
illness may not be service-connected.  
38 C.F.R. § 3.317(b)(3).  There is no competent medical 
evidence in refutation of this conclusion.  Thus, the 
veteran's claim based on undiagnosed illness is denied.  

Headaches and/or Dizziness

Service medical records document complaints of headaches and 
dizziness starting after the veteran's Persian Gulf service.  
He complained of such symptoms on the report of medical 
history completed at service discharge.  Moreover, post-
service records continue to document complaints of headaches, 
associated with dizziness, faintness and fatigue, and, the 
medical evidence includes multiple opinions relating such to 
the veteran's Persian Gulf service, specifically, exposure to 
burning oil.  There is no evidence to refute such association 
or to attribute symptoms of headache or dizziness to a known 
clinical diagnosis.  

Finally, the VA Schedule for Rating Disabilities provides for 
assignment of a 10 percent evaluation for subjective symptoms 
of headache, dizziness, fatigue.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8045 (2000).  Thus, the manifested 
compensable, chronic symptoms of disability are unattributed 
to a known diagnosis, and such symptoms were in evidence 
prior to December 2001.  Accordingly, service connection for 
disability manifested by headaches with dizziness is 
warranted pursuant to 38 C.F.R. § 3.317.

Cold Flashes

The veteran complains of occasional "cold flashes" or 
periods where he gets goose bumps, even in the summer.  
Competent physicians have considered his complaint and run 
tests to include blood tests and endocrine testing, without 
revealing any clinical pathology and, in fact, the April 1999 
examiner concluded no further work-up was necessary.  In 
short, the entirety of the medical evidence of record fails 
to show any disability, including an undiagnosed illness 
manifested by cold flashes.  Nor does the evidence reflect 
any diagnostic entity identified as including the veteran's 
complaints of cold flashes.  Thus, service connection is 
denied as neither the criteria for such under 38 C.F.R. 
§ 3.303 or under 38 C.F.R. § 3.317 have been met.


ORDER

Entitlement to service connection for hypertension, to 
include as an undiagnosed illness manifested by such, is 
denied.

The veteran, having submitted new and material evidence to 
reopen claims of entitlement to service connection for 
disabilities manifested by a sleep disorder, headaches, 
diarrhea and/or dizziness, and for service connection for 
obstructive airways disease/other pulmonary disease, the 
appeal as to these claims is granted in this regard.

Entitlement to service connection for an undiagnosed illness 
manifested by diarrhea is granted.

Entitlement to service connection for asthma/reactive airways 
disease is granted.

Entitlement to service connection for other pulmonary 
disability is denied.

Entitlement to service connection for an undiagnosed illness 
manifested by urinary frequency and incontinence is denied.

Entitlement to service connection for an undiagnosed illness 
manifested by headaches and/or dizziness is granted.

Entitlement to service connection for an undiagnosed illness 
manifested by cold flashes is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As set out above, the VCAA of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) impacts this appeal.  In this case the 
record clearly shows symptomatology and current treatment of 
psychiatric disability, variously diagnosed.  The veteran has 
reported ongoing symptomatology related thereto; he is 
competent to report a continuity of symptoms.  



However, the claims file does not contain any medical opinion 
as to the etiology of current psychiatric problems.  
A medical opinion is necessary prior to Board adjudication on 
the merits.  Also, the veteran has identified additional 
scheduled treatment at a sleep clinic, relevant to his 
complaints of sleeping problems that have been developed in 
tandem with his psychiatric claim.  Such records must be 
obtained prior to adjudication of this matter.  See VCAA of 
2000, Pub. L. No. 106-475, § 3(s), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. § 5103A).

Accordingly, the claim is remanded to the RO for the 
following:

1.  The veteran is advised he otherwise 
has the right to submit additional 
evidence and argument on the matter the 
Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

In this regard, the RO should, in 
accordance with the VCAA of 2000, request 
that the veteran identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to treatment of his psychiatric 
and sleeping symptomatology.  

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not been identified.  




In particular the RO should attempt to 
obtain records of evaluation at the VA 
sleep clinic in or around November 1999 
and otherwise ensure that relevant VA 
records are associated with the claims 
file.  Regardless of the veteran's 
response, the RO should secure all 
outstanding VA treatment reports.

All information which is not duplicative 
of evidence already received should be 
associated with the claims file. 

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA of 2000, Pub. L. No. 
106-475, §3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 
38 U.S.C. § 5103A(b)(2)).

3.  The RO should arrange for a VA 
special psychiatric examination of the 
veteran for the purpose of ascertaining 
the nature, extent of severity, and 
etiology of any psychiatric/sleeping 
disorder(s) which may be present.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  


The examiner must annotate the 
examination report that the claims file 
was in fact made available for review in 
conjunction with the examination.  Any 
further indicated special studies must be 
conducted.

The examiner is requested to identify all 
existing psychiatric diagnoses.  The 
examiner should discuss the veteran's 
complained-of insomnia, stating whether 
such symptom may or may not be attributed 
to any existing psychiatric diagnosis; or 
stating whether an independent sleep 
disorder exists and, if so, whether such 
is related to service, or secondarily 
related to any identified psychiatric 
disorder.  

The examiner is further requested to 
provide an opinion as to whether any 
current psychiatric disability at least 
as likely as not had its onset in or is 
otherwise related to the veteran's period 
of service, or if pre-existing service, 
was aggravated thereby.  If no 
psychiatric diagnosis is deemed 
warranted, the examiner is otherwise 
requested to identify any chronic 
symptomatology that is not attributable 
to any known diagnosis.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

The veteran is advised that the 
examination requested in this remand is 
necessary to evaluate his claim, and that 
a failure without good cause shown to 
report for any scheduled examination(s), 
could result in the denial of his claim.  
38 C.F.R. § 3.655 (2000).


4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed to the extent possible.  In 
particular, the RO should review the 
requested examination report(s) to ensure 
that the required opinions are responsive 
to and in complete compliance with the 
directives of this remand and if they are 
not, the RO should implement corrective 
procedures.  The RO is advised that where 
the remand orders of the Board or the 
Court are not complied with, the Board 
errs as a matter of law when it fails to 
ensure compliance, and further remand 
will be mandated.  Stegall v. West, 11 
Vet. App. 268 (1998).  

The RO should also review the claims file 
to ensure that all notification and 
development action required by the VCAA 
of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied. 

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should adjudicate 
the claim of entitlement to service 
connection for a psychiatric/sleep 
disorder(s) on a de novo basis.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues on appeal.  A 
reasonable period of time for a response should be afforded.  

Thereafter, the case should be returned to the Board, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  The veteran need take no action 
until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals
 



